DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the fused intermediate tier, and the main panel joint must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: the drawings do not include the reference numerals for “a carrier”, “a fused intermediate tier”, and “main panel joint”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  
The specification does not provide reference numerals for the claimed structures of “the carrier”, and “the main panel joint”.
Claim Objections
Claims 1-15 objected to because of the following informalities:   
Claim 1 recites the limitations “a textile main panel”, “at least one functional element”, and “at least one fastening element” in their first recitations. However, each subsequent recitation in claim 1 and the dependent claims recites “the fastening element”, “the main panel”, and “the functional element”.  Each recitation should be amended to recite “the textile main panel”, “the at least one functional element”, and “the at least one fastening element” to maintain consistency in the claims. 
Claim 1 recites the limitation “at least one functional element from plastics material”, this limitation is considered to be grammatically incorrect and Examiner recommends amending this limitation to recite “at least one functional element made/constructed/formed/etc. from plastics material

Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the main panel" in line 6.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, Examiner will interpret this limitation as “the textile main panel”.
Claims 1, 4, 10, and 12 recite the limitation “in particular” followed by an example or preference (i.e. claim 1 recites a textile part, in particular a textile orthopedic aid). In the aforementioned claims it is not clear whether the claimed narrower limitation is in fact a limitation or a mere preference. For the purpose of examination, Examiner will interpret the limitation of “in particular” as “or” such that the narrower limitation is claimed as an optional feature. 
Claim 4 recites the limitation "the plastics-material coating" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, Examiner will interpret this limitation as “a plastics-material coating”.
Claim 4 recites the limitation "the intermediate tier" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, Examiner will interpret this limitation as “an intermediate tier”.
Claim 5 recites the limitation “a plurality of functional elements”. This limitation is considered to be unclear due to the fact that claim 1 already recites “at least one functional element”, thus it is unclear as to if Applicant is reciting a plurality of functional elements in addition to the at least one functional element claimed in claim 1 or if the at least one functional element is a plurality of functional elements. For the purpose of examination, Examiner will interpret the limitation to be “the at least one functional element is a plurality of functional elements” 
Claim 6 recites the limitation “a functional element” in line 1. This limitation is considered to be unclear due to the fact that “at least one functional element” has been presented in claim 1. Therefore, it is unclear as to if this is the same functional element as was presented in claim 1 or a new functional element. For the purpose of examination, Examiner will interpret these functional elements as being the same. 
Claim 6 recites the limitation "the main panel joint" in the final line of the claim.  There is insufficient antecedent basis for this limitation in the claim. Further a main panel joint is not presented in either the drawings or the specification and it is unclear as to what structure Applicant is referring to in reference to “the main panel joint”. For the purpose of examination, Examiner will interpret this limitation as “the textile main panel”. 
Claim 7 recites the limitation “wherein at least one groove which is undercut on one side or both sides” without reciting what the groove is undercut into (i.e. the functional element, fastening element, etc.). For the purpose of examination, Examiner will interpret this limitation as “wherein at least one groove which is undercut on one side or both sides of the functional element”.
Claim 12 recites the limitations “rod-type”, and “joint-type” functional element. The addition of the word "type" to an otherwise definite expression (e.g., Friedel-Crafts catalyst) extends the scope of the expression so as to render it indefinite. Ex parte Copenhaver, 109 USPQ 118 (Bd. Pat. App. & Inter. 1955) (see MPEP 2173.05(b)(III)(C). For the purpose of examination, Examiner will interpret these limitations as a rod functional element, and a joint functional element.
Claim 12 recites the limitaitons of “curved rod-type functional element, a joint-type functional element, a functional element configured as a belt loop, a functional element configured as a traction aid…a functional element configured as a pad is provided”. This limitation is considered to be unclear due to it being unclear if each recitation of a functional element is a new functional element or if Applicant is intending to modify the “at least one functional element” presented in claim 1. For the purpose of examination, Examiner will interpret these limitations as being different embodiments of the at least one functional element (i.e. wherein the at least one functional element is a joint functional element, or wherein the at least one functional element is a belt loop, etc.).
Claim 13 recites the limitations “a textile part”, “at least one functional element”, “at least one fastening element”, and “a textile main panel”. These limitations are considered to be unclear due to the fact that claim 13 is a method for producing the textile part according to claim 1 where all of these limitations have been presented. Therefore, it is unclear as to if these are the same structures or new structures. For the purpose of examination, Examiner will interpret these limitations as being the same. 
Claims 2-3, and 8-9, 11, and 14-15 are rejected under 35 U.S.C. 112(b) as being dependent on a rejected claim. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The application includes one or more claim limitations that does use the word “means (in the instant case the application uses element which is a nonce term similar to means)” but does not recite the term “for” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are:
Functional element (an element for functioning). After consulting applicant’s specification, functional element is being interpreted as a stabilizing strut or support (as evidenced by Applicant’s figures 8 and 10.
Fastening element (an element for fastening). After consulting applicant’s specification, fastening element is being interpreted as a receiver for the functional element (stabilizing strut/support).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okazawa et al. (US 2015/0290018 A1) (hereinafter Okazawa) in view of Reinhardt et al. (US 2014/0276300 A1) (hereinafter Reinhardt).
In regards to claim 1, Okazawa discloses A textile part (5; see [0047]; see figure 7), in particular a textile orthopedic aid (5 being an lumbar belt is an orthopedic aid), comprising a textile main panel (51; see [0048]; see figure 7) as well as at least one functional element (43; see [0033]; see figure 1) which is disposed on the main panel (51; see figure 7 that 43 being disposed on 4 is thereby disposed on the interior of 51), wherein the functional element (43) is connected either in a form-fitting or a form-fitting and materially integral manner to at least one fastening element (42; see [0033]; see figures 1 and 2 that 43 is connected in a form fitting manner to 42), and the fastening element (42) is connected in a materially integral manner to the main panel (see [0048]; see figure 7 that 42 (being a part of 4) is disposed within 51, and therefore is considered to be materially integral).
Okazawa does not disclose at least one functional element from plastics material (see objection above). 
However, Reinhardt teaches an analogous textile part (10; see [0041]; see figure 9), a functional element (20; see [0041]; see figure 9), and a fastening element (30; see [0042]; see figure 9); wherein the at least one functional element (20) from a plastics material (see [0042]) for the purpose of providing a material that is capable of being welded or adhesively bonded to the fastening element (see [0046]) thereby providing a functional element which can be positively secured to the fastening element.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the functional element as disclosed by Okazawa and to have formed the functional element from a plastics material as taught by Reinhardt in order to have provided an improved functional element that would add the benefit of providing a material that is capable of being welded or adhesively bonded to the fastening element (see [0046]) thereby providing a functional element which can be positively secured to the fastening element.
In regards to claim 2, Okazawa as now modified by Reinhardt discloses the invention as discussed above.
Okazawa further discloses wherein the fastening element (42) is flexible or rigid (see [0033] in reference to 4 (and therefore 42) being formed of nylon that is firm yet has elasticity, thus the fastening element is considered to be flexible; see figure 3 in reference to 42 flexing).
In regards to claim 3, Okazawa as now modified by Reinhardt discloses the invention as discussed above.
Okazawa further discloses, wherein the fastening element (42) is a plastics-material element (see [0033] in reference to 4 (and therefore 42) being a synthetic resin plate, synthetic resin being a polymer or plastic, thus 4 is a plastics-material element) or has a carrier having a plastics-material coating on one side or both sides, or in that a fused intermediate tier which establishes the materially integral connection is provided between the fastening element and the main panel.
In regards to claim 4, Okazawa as now modified by Reinhardt discloses the invention as discussed above.
Okazawa as now modified by Reinhardt further discloses, wherein the functional element (43) and/or the fastening element (42) or the plastics-material coating or the intermediate tier are/is composed of polyamide, polyvinylchloride, polyurethane, polyethylene, or a thermoplastic elastomer, in particular a urethane-based thermoplastic elastomer (see Reinhardt [0042] in reference to 20 being made from TPU, PVC, or PA (thermoplastic polyurethane, polyvinylchloride, or polyamides), thus as now combined 43 is formed from the claimed materials).
In regards to claim 5, Okazawa as now modified by Reinhardt discloses the invention as discussed above.
Okazawa further discloses wherein a plurality of functional elements (43) are disposed either in a form-fitting or a form-fitting and materially integral manner on a common fastening element (42; see figure 1 that the plurality of 42 forms the single structure 4, thus the plurality of 42 are considered to be a common fastening element; see also figure 1 that a plurality of 43 are disposed in a form-fitting manner on 42).
In regards to claim 6, Okazawa as now modified by Reinhardt discloses the invention as discussed above.
Okazawa further discloses wherein a functional element (43) which is composed of a plurality of parts (see figure 1 that 43 is comprised of a plurality of parts) that are able to move relative to one another is provided (see figure 3 that 43 are able to move relative to one another), wherein one part (left 43) is connected either in a form-fitting or a form-fitting and materially integral manner to a first fastening element (left 42; as discussed above 43 is disposed in a form fitting manner within 42), and one further part (right 43) is connected either in a form-fitting or a form-fitting and materially integral manner to a second fastening element (right 42; as discussed above 43 is disposed in a form fitting manner within 42), and both fastening elements (left and right 42) are fastened in a materially integral manner to the main panel joint (see 112b interpretation above; see [0048]; see figure 7 that left and right 42 (being a part of 4) is disposed within 51, and therefore is considered to be materially integral to 51).
In regards to claim 7, Okazawa as now modified by Reinhardt discloses the invention as discussed above.
Okazawa further discloses wherein at least one groove which is undercut on one side or both sides (see 112b interpretation above; see annotated figure 1 below) and in which the functional element (43) is received is provided on the fastening element (43).

    PNG
    media_image1.png
    216
    445
    media_image1.png
    Greyscale

In regards to claim 8, Okazawa as now modified by Reinhardt discloses the invention as discussed above.
Okazawa further discloses wherein at least one L-shaped or T- shaped protrusion (as indicated in annotated figure 1 below) which is received in a groove that is undercut on one side or both sides on the functional element (42; see annotated figure 1 below) is configured on the fastening element (43; see annotated figure 1 below). 

    PNG
    media_image2.png
    479
    844
    media_image2.png
    Greyscale

In regards to claim 9, Okazawa as now modified by Reinhardt discloses the invention as discussed above.
Okazawa further discloses wherein one through hole (45; see [0035]; see figure 1) or a plurality of through holes is/are provided on the fastening element (42; see figure 1).
In regards to claim 10, Okazawa as now modified by Reinhardt discloses the invention as discussed above.
Okazawa as now modified by Reinhardt does not explicitly disclose wherein the functional element or elements and the fastening element or elements are joined by a plastic coating method, in particular a two-component plastic coating method.
However, the present claim is drawn to an article of manufacture, and therefore the limitation “wherein the functional element or elements and the fastening element or elements are joined by a plastic coating method, in particular a two-component plastic coating method” is considered to be a product by process limitation that is given patentable weight only for the structural limitations imparted to the final product by the process. The functional element and the fastening element comprises the structural limitations imparted by the process of joining, as such is considered to anticipate the claim as presently written. When a claim is directed to a device, the process steps are not germane to the issue of patentability. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps (emphasis added). Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
	Thus, even though Okazawa as now modified by Reinhardt does not disclose the functional element is joined to the fastening element by a plastic coating method, in particular a two-component plastic coating method, the functional element and fastening element being joined together are the same as the claimed device.  
In regards to claim 11, Okazawa as now modified by Reinhardt discloses the invention as discussed above.
Okazawa as now modified by Reinhardt does not explicitly disclose wherein the main panel is an in particular compressive knitted panel. Okazawa only discloses that “the back portion is formed from a cloth” (see [0048]).
	However, Reinhardt further teaches the textile main panel (10) is an in particular compressive knitted panel (see figure 9 that 10 is formed as a panel; see [0019] and [0045] in reference to 10 being formed from an elastic knit, thus 10 is a compressive (elastic materials having an inherent compressive functionality when stretched) knitted panel). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the textile main panel material as disclosed by Okazawa and to have formed the textile material from a compressive knit as further taught by Reinhardt in order to have provided an improved textile main panel that would add the benefit of providing a textile which provides compressive and stabilizing forces on the limb thereby increasing the supportive capabilities of textile main panel.
In regards to claim 12, Okazawa as now modified by Reinhardt discloses the invention as discussed above.
Okazawa further discloses wherein said textile part (5)  is a bandage, an orthotic (5 being a lumbar belt is a support for the user’s spine or lumbar region, and therefore is considered to be an orthotic), or a stocking, in particular a compression stocking, on which an elongate or curved rod-type functional element (see figure 1 in which it can be seen that 43 is formed as an elongate rod), a joint-type functional element, a functional element configured as a belt loop, a functional element configured as a traction aid that is able to be manually gripped, or a functional element configured as a pad is provided.
In regards to claim 13, Okazawa as now modified by Reinhardt discloses the invention as discussed above.
Okazawa further discloses A method for producing a textile part (5) according to Claim 1 (see discussion above for teaching), wherein at least one functional element (43) which is connected either in a form-fitting (see figures 1 and 2 that 43 is connected to 42 is a form-fitting manner) or a form-fitting and materially integral manner to at least one fastening element (42) is disposed on a textile main panel (51), whereupon a materially integral connection between the fastening element (42) and the main panel (51) is established by an input of energy (see [0048]; someone assembling the device of 5, would need to exert some form of energy in order to lift 4 (and therefore 42), and additional energy to insert 4 (and therefore 42) within 51, and further energy to attach 4 (and therefore 42) within 51 via any attachment means, thus the materially integral connection is established by an input of energy).
In regards to claim 14, Okazawa as now modified by Reinhardt discloses the invention as discussed above.
Okazawa further discloses wherein a materially integral connection (see figure 2 that 42 and 43 are integral with one another, and therefore are considered to form a materially integral connection) between the functional element (43) and the fastening element (42) is also established by the input of energy (someone inserting 43 within 42, would need to exert some form of energy in order to lift 43 and further insert it into 42, thus the connection between 42 and 43 is also established by the input of energy).
In regards to claim 15, Okazawa as now modified by Reinhardt discloses the invention as discussed above.
Okazawa does not disclose wherein the fastening element, or the fastening element and the functional element, or an intermediate tier disposed between the fastening element and the main panel, is/are locally fused in order for the connection to be established.
However, Reinhardt further teaches wherein the fastening element (30), or the fastening element (30) and the functional element (20; see [0042] in reference to welding 20 to 30), or an intermediate tier disposed between the fastening element and the main panel, is/are locally fused in order for the connection to be established (see [0042] in reference to 20 being welded to 30, welding is considered to be fusing as per applicant’s specification page 11 describing materially integral connections, with one way of forming said connection being welding) for the purpose of binding the functional element to the fastening element in a very durable manner (see [0012]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the connection between the functional and fastening elements as disclosed by Okazawa and to have welded the functional element to the fastening element as further taught by Reinhardt in order to have provided an improved connection between the functional and fastening elements that would add the benefit of binding the functional element to the fastening element in a very durable manner (see [0012]) thus ensuring the functional element does not disengage from the fastening element via a user’s movements.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MILLER whose telephone number is (571)270-5445. The examiner can normally be reached Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 571-270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL A MILLER/Examiner, Art Unit 3786       


/ERIN DEERY/Primary Examiner, Art Unit 3754